Citation Nr: 1422316	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  06-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pulmonary tuberculosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals additional VA treatment records and private medical records.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  

The Veteran testified at a hearing in October 2008 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In January 2009, the Board reopened the Veteran's claim of entitlement to service connection for residuals of tuberculosis and remanded it for further development.  In July 2009, the Board denied his claim.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a September 2013 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's denial, and remanded the matter to the Board for development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim is being remanded to comply with the parties' Joint Motion for Remand.  On remand, a VA examiner must address the Veteran's chronic obstructive pulmonary disease and emphysema, and the results of a July 2009 pulmonary function test (PFT).  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the June 2009 examination for residuals of tuberculosis so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The results of the July 2009 PFT conducted in conjunction with the June 2009 VA examination MUST be reviewed and addressed by the examiner.  

c) The examiner MUST identify all pulmonary disorders present.  The examiner is advised that the record shows diagnoses of both COPD and emphysema and he or she must discuss these disorders.  

d) With regard to residuals of tuberculosis, the examiner must provide an opinion as to whether it is medically undebatable that this preexisting disability was aggravated beyond its natural progression by his period of service.  

e) With the exception of residuals of tuberculosis, for each pulmonary disorder identified (including COPD and emphysema), the examiner must provide opinions with regard to the following:

i) Whether it is medically undebatable that the Veteran's pulmonary disorder (other than tuberculosis) preexisted his entry into active military service.

ii) If it is found as medically undebatable that the pulmonary disorder (other than tuberculosis) did clearly preexist service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease. 

iii) If the pulmonary disorder (other than tuberculosis) is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.

f) The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

g) For all opinions provided, the examiner must take into account the Veteran's assertion that his pulmonary condition was aggravated by basic training and other physical exertion during his period of active service.  

h) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

